Title: From Giuseppe Chiappe to the President, 18 January 1791
From: Chiappe, Giuseppe
To: Washington, George



Excellence
Le 18e. Janvier 1791 à Mogador

J’ay eû l’honneur d’êcrire a Vôtre Excellence voye de Cadix et de Madrid le 13e. et 28e. du Mois de May de l’année qui vient de terminer, àffin de l’informer sur tout ce qui s’étoit passé rapport a la Mort inopinée du Feu Roy Sydy Mohamet Ben Abdalla et sur L’installation de son successeur Sydy Mulay Liazid (q.D.g.). J’ay appris ensuite de mon Frere Francisco qu’il avoit obtenu un Delai sur l’Ambassade, pour que le tems ne fut si pressé a la Nation pour concurrir au nombre des autres a l’Homage qu’on se dispose de prêter au Nouvel Empereur, qui fait toujours connoitre d’avence les dispositions pacifiques, par les quelles il se propose de reçevoir amicalement tous les Representants. Mon dit Frere Francisco aussi bien que mon Frere Geronimo a Tanger doivent avoir continuées regulierement leurs informations, parce qu’ils ont êtés Jusqu’appresent plus a portée de les perçevoir, s’êtant S.M.I. detenue fort long tems dans ces Contrées du Nort. La presente va sous Couverte du Consul Général a Londres, qui Je ne doute pas voudra l’encheminer au plus vîte et par le Canal mieux connu, et c’est pour continuer a V.E. les nouvelles qui pourront servir de lumieres, et continuer les apparences d’une solide Paix que Dieu benisse. Le Monarque est passé a Mequinez, d’ou il se propose de venir pour le Poiàleons a l’autre Capitale de Maroc. Mon Frere Francisco a êté ordonné de le suivre, ce qui contribuira beaucoup a entrettenir la bonne Armonie sur l’attente de l’Ambassade qui ne devroit pas tarder, et que Je suppose deja en route. Dernierement l’Embassadeur de Portugal êtoit arrivé a Gibraltar aussi bien que celuy d’Engleterre, et celuy de Raguse, et on les attend incessamment a la Cour. Ils suivront bien tôt les autres, et Je souhaitte que celuy des Etats Unis puisse les devencer pour prouver a S.M.I. l’empressement qui les anime a se procurer son Amitié, et sa correspondence. J’ose me flatter d’y pouvoir concurrir par mes services et Je ne manquerois pas d’y contribuer personellement aussi-tôt que J’aurois l’honneur de me presenter a Sa Divine Majesté Impériale, de qui dans sa Minorité J’ay toujours reçues des marques non equivoques de sa bienvaillance et de sa valable protection. Mes Amis encore a la Cour ne desisteront pas de se prêter a moi leur assistence pour seconder mes desirs et toutes mes expositions pour la bonne issüe. Le 30e. de 9bre. passé la Fregatte Americaine nomée Thomas Wilson, son Cape. Euphrahim Waite, avec 16. Per  sonnes d’Equipage y compris le Capn. est arrivée a cet Port venant de Philadelphie en droitture pour charger de Mules, et le 13. du Courant elle est repartie avec 68. Mules pour l’Isle de Tabago. Nôtre Gouvernement l’a très-bien reçue et fetée, et de ma part Je l’ay assiduement assistée en preference, selon que mon devoir le demende. Je voudrois bien que les affaires encouragent reciproquement le Comerce, pour que Je puisse me rendre utile a l’Illustre Nation que Je serve, et prouver a V.E. la haute consideration avec la quelle J’ay l’honneur d’être trés-respectueusement De Vôtre Excellence Le très-Hle. & Très-Obt. Serviteur

Giuseppe Chiappe

